0?J i ) t3-0 I
*Court of Criminal' Ap:peals of Texas
 Abel Acosta, Clerk                                               RECEIVED IN
                                                                COURT OF CRIMINAl ~PPEALS
 P.O •. Box 12308, Capitol Station
 Austin, Texas 78711                                                  MAY 19 '2Qi3
  (512)-463-1551 or 1553



RE: Complaint of   Life-Endang~rment,   Premeditated Murder, Retaliation, and the
     Criminal Activity by Sta~e Employees Acting Under Color of State.


Dear Sir,
                                                                                     .,
                                                                                     . '

      C0~1ES NO\tl, Roger Dale Dean, TDCJ No. 1068114, I am presently incarcerated 'in
the Texas Department of Criminal Justice, on the Mark W'. f1ichael Unit in Anderson
                                                                                           I
County, Texaas. I certify and declare under penalty of perjury that the foregoing
is true and correct •
    . IN THE NAME AND BY THE AUTHORITY OF THE STATE OF TEXAS, as the Affiant, I
earnestly make' this Complaint regarding both Felony and Misdemeanor acts and omissions
by Dr. Paul W. Shrode, f1.D., hereinafter referred to as Defendant, a contract employee
for the Texas Department of Criminal Justice through the University of Texaci.s I1edical
Branch, on the Nark W. Michael Unit located in Anderson County, Texas. The Defendant
has and continues to knov<ingly and intentionally ki·ll me unlawfully and with premedi-
tated murder as an act of Retaliation by ordering! my execution through other staff,
all becaause I amd'-my Criminal Trial Attorney exposed his acts of Aggravated Perjury
during false testimony he gave as a witness for the State during my Death Penalty
trial (Cause No. 0852518-A). He falsely testified for the State that he was a Certi-
                                l
fied Forensic Pathologist, that he had performed hundreds of autopsies in the last
year; his testimony-if believed-would have got me the lethal.injection, and I would
be dead now.
      He has now been stalking me for this is his course to knowingly and intentionally
kill me unlawfully with premeditated murder on account of the evidence I used to
expose his fabricated history. My death penalty trial was in Harris County, in 2001,
the Defendant resided in El Paso and Houston. For reason(s) unknown the Defendant
is not only assigned to the Infirmary on the r1ark W. Michael Unit, he is now my
physician, and he on many accounts has unprovokingly denied and blocked me from
being treated and has commanded his coworkers all to refuse me any treatment.         Bec~U.S!3
of him I now have permanent handicaps to both    ~Y   hands caused by staff who outright
tortured me by bending them to the point of permanent injury. I am in need of hospiti-
lization and physical therapy. I am compelled to perform duties in the Kitchen that
is extremely hazardous to my health, and safety for I am haphazard to dropping extremely
page, 1
       ....
              ..
               •
               -,1
                     <
                     '
                     r
                         ..
,




                              .. hot inserts of foods weighing over 35-45 pol.mds, I have burns covering my arms froms
                                reaching within hot ovens big enough to swallow me whole, and just recently I have
                     '\
                                swelling/swelling, bruised-inflammation, severe pain, ancl fever to my legs due to a
                               , storage hot box that fell· on my legs (it was full of hot foods). The Defendant has
                              -} ordered all his coworkers NOT to treat me, for he is my physician.
                                     I presently have my criminal conviction on appeal, it is pending under Cause No.
                     -.•
                    .'/'        WR-83, 113-01. I strongly believe it is unfair how some people are above-and-beyond
                         '
                                the laws of the land; how they c-an commit felony and misdemeanor acts and do these
                                acts in the very presence of our high Courts, and are not held accquntable.
                                                                                                  ,,.
                                                                                                            He said
                                he gave testimony and did autopsies for over hundreds of cases, hov?'J:q~ny people died
                                due to his false practices and pergured history that he doctored for the sole purpose
                                of getting a death penalty conviction?
                                     I have on my person and within my property the very testimony he gave    ~uring    my
                                death penalty trial, and he knows this. I hurt his job history and has made him very
                                angry to the point of Retaliation.·· He will not stop until one of ~ iS. deaf-, and I
                                have plans to enjoy my family in the privacy of our own estate. This is why    'r. am
                                contacting your offices, because you have the authority to transfe~ me to another
                                facility and to use the resources to inquire into the hist~ry of -the Defendant who
                                has used his perjured history to kill people. I   am URGENTLY awaiting your response-
               \.               and-action for this matter is important, critical and demanding. Thank you for your
    ':.'
                                time and attention to this URGENT matter.


                               . Date:. May 11, 2015



                                                                                         1068114, Mark W. Michael Unit
                                                                                         2664 F .M. 2054
                                                                                         Tennessee Colony, TX 75886
                                                                                         (903)-928-2311/FAX-928-2197



                                CC: File




                                Page 2-of-2

                                                                                                                             .. ,_ h
                                                                                                                              f ..
                                                                                                                             ·"
                                                                                                                             &:_